FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          November 12, 2020
                        _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 20-1046
                                               (D.C. No. 1:18-CR-00548-MSK-GPG-2)
 FIDENCIO JARACUARO-PEREZ,                                    (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, McHUGH, and CARSON, Circuit Judges.
                  _________________________________

      Defendant Fidencio Jaracuaro-Perez pleaded guilty to one count of conspiracy

to distribute and possess with intent to distribute 50 grams or more of

methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii),

and was sentenced to 130 months in prison. Despite a broad appeal waiver in his

plea agreement, Defendant filed a pro se notice of appeal challenging his sentence.

Based on the appeal waiver, his counsel has filed an Anders brief and moved to



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
withdraw as counsel. See Anders v. California, 386 U.S. 738 (1967). Under Anders,

if an attorney examines a case and determines that an appeal desired by his client

would be “wholly frivolous,” counsel may “so advise the court and request

permission to withdraw.” Id. at 744. Counsel must submit a brief to both the

appellate court and the client, pointing to anything in the record that could potentially

present an appealable issue. See id. The client may then choose to offer argument to

the court. See id. If, upon close examination of the record, the court determines that

the appeal is frivolous, it may grant counsel’s request to withdraw and dismiss the

appeal. See id.

      Defendant submitted a response and requests appointment of new counsel. We

agree with the Anders brief and therefore grant counsel’s motion to withdraw,

enforce the appeal waiver, dismiss the appeal, and deny Defendant’s request for

appointment of new counsel.

      As part of the plea agreement, Defendant waived his right to appeal his

sentence unless (1) it exceeded either “the maximum penalty provided in the statute

of conviction” or “the advisory [United States Sentencing] guideline range that

applies to a total offense level of 27,” or (2) the government appealed the sentence.

R., Vol. I at 15. The government agreed to dismiss two other counts against him and

to recommend a sentence of 120 months in prison. That figure was based on a total

offense level of 27 and an estimated criminal-history category of IV, which would

result in an advisory guidelines range of 120-125 months. The 120-month figure also

represented the mandatory statutory minimum sentence for the offense to which

                                           2
Defendant pleaded guilty. The plea agreement noted, however, that Defendant’s

criminal-history category could be as high as VI.

      At the change-of-plea hearing, the district court explained that the

government’s agreement to recommend a 120-month sentence was not binding on the

court, that Defendant could receive a prison sentence anywhere from 10 years to life,

and that the presentence investigation report (PSR) could change the plea

agreement’s sentencing calculation, which was only an estimate based on what was

known at the time he entered into the plea agreement. Defendant stated that he

understood all of this.

      The PSR calculated a total offense level of 27, which reflected a 3-level

reduction for acceptance of responsibility, and a criminal-history category of VI. The

resulting guidelines imprisonment range was 130-162 months. Defendant did not

dispute these calculations.

      Consistent with the plea agreement, the government filed a motion for a

downward variance to 120 months based on the parties’ initial estimate that

Defendant’s criminal-history category would be IV and that the resulting advisory

guidelines range would be 120-125 months. The government proffered two reasons

in support: (1) the relevant conduct of Defendant’s co-defendant, who also pleaded

guilty, involved far greater quantities of methamphetamine, but his anticipated

advisory guidelines range was much lower (70-87 months); and (2) unlike Defendant,

the co-defendant did not have substance-abuse issues and apparently chose to

participate in the conspiracy to distribute methamphetamine only because of greed.

                                          3
       The district court accepted the plea agreement, denied the government’s

motion for a downward variance, and sentenced Defendant to 130 months in prison,

which was at the low end of the sentencing range calculated in the PSR. In declining

to vary downward, the court explained that if culpability in the distribution scheme

was the only consideration, the court “would readily make an adjustment.” R.,

Vol. III at 20:23-24. But the court found Defendant’s criminal-history category of VI

significant for several reasons: it is “the highest . . . in the federal system,”
id. at 19:19-20; he had attained that category at the age of 34; this was his “seventh

felony conviction,” id. at 20:1; and he had failed to comply with prior “generous”

sentences, including “probation” and “work release,” id. at 20:3-4. The court further

found that Defendant’s explanation for his conduct, that he was “hurting

emotionally” (from a separation from his wife), id. at 21:8, did not excuse his

offense, and that his offense involved selling drugs, not merely using them.

       The Anders brief cites Defendant’s appeal waiver as the reason there is no

nonfrivolous issue to be raised in this appeal. The government declined to file a brief

but submitted a letter stating that it agrees with Defendant’s counsel that there are no

nonfrivolous issues and that this court must enforce the appeal waiver. The

government’s statement is sufficient to require this court to enforce the waiver if it

satisfies the requirements of United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004)

(en banc) (per curiam). See United States v. Contreras-Ramos, 457 F.3d 1144, 1145

(10th Cir. 2006) (“where the government explicitly cites an appeal waiver in a letter



                                             4
to the Court in response to an Anders brief, the waiver is not waived and must be

enforced if it meets the requirements of . . . Hahn”).

      In examining the enforceability of an appeal waiver under Hahn, we consider

“(1) whether the disputed appeal falls within the scope of the waiver of appellate

rights; (2) whether the defendant knowingly and voluntarily waived his appellate

rights; and (3) whether enforcing the waiver would result in a miscarriage of justice.”

Hahn, 359 F.3d at 1325.

      Defendant does not contest that this appeal falls within the scope of the waiver

in his plea agreement or that his waiver was knowing and voluntary. We therefore

need not consider the first two Hahn factors. See United States v. Porter, 405 F.3d
1136, 1143 (10th Cir. 2005) (court need not consider a Hahn factor that the defendant

does not contest).

      Defendant does invoke Hahn’s miscarriage-of-justice factor, but he has not

satisfied that factor. “Hahn details the only four situations in which enforcement of

an appellate waiver may result in a miscarriage of justice.” United States v. Green,

405 F.3d 1180, 1191 (10th Cir. 2005). Two are plainly not at issue here (and

Defendant does not argue that they are): “where the district court relied on an

impermissible factor such as race” and “where the sentence exceeds the statutory

maximum.” Hahn, 359 F.3d at 1327 (internal quotation marks omitted).

      The other two situations in which enforcement of an appeal waiver may result

in a miscarriage of justice are “where ineffective assistance of counsel in connection



                                           5
with the negotiation of the waiver renders the waiver invalid” and “where the waiver

is otherwise unlawful.” Id. (internal quotation marks omitted).

      Defendant argues that he received ineffective assistance of counsel in

connection with the plea agreement. But as stated in Green, which also involved an

Anders filing, see 405 F.3d at 1182, 1188-89, ordinarily “we cannot evaluate in [a]

direct appeal whether ineffective assistance of counsel in negotiating the waiver

renders the waiver invalid,” id. at 1191. Although we may consider an

ineffective-assistance claim on direct appeal “when there exists a sufficiently

developed record,” we lack that here, where the claims “have never been raised

before the trial court” and “the trial court [has not] been afforded an opportunity to

evaluate the trial counsel’s performance.” United States v. Brooks, 438 F.3d 1231,

1242 (10th Cir. 2006). Consequently, we conclude that Defendant must bring any

ineffective-assistance claims in a collateral proceeding, see id., which his plea

agreement expressly permits.

      The remainder of Defendant’s response to the Anders brief argues that the

district court was bound by the government’s recommendation of a 120-month

sentence; that the court should have granted the downward variance; and that by not

granting the variance, the court imposed a substantively unreasonable sentence and

treated the advisory guidelines as mandatory. Liberally viewed, see Yang v.

Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008), these arguments might be

construed as attempts to show that enforcing the waiver would be “otherwise

unlawful,” which requires that the alleged error “must seriously affect the fairness,

                                           6
integrity or public reputation of judicial proceedings,” Hahn, 359 F.3d at 1327

(brackets and internal quotation marks omitted). So construed, these arguments rest

on an apparent “misunderstanding of what must be ‘unlawful’ for a waiver to result

in a miscarriage of justice. Our inquiry is not whether the sentence is unlawful, but

whether the waiver itself is unlawful because of some procedural error or because no

waiver is possible.” United States v. Sandoval, 477 F.3d 1204, 1208 (10th Cir.

2007). Accordingly, these arguments do not show that the waiver is “otherwise

unlawful,” and we conclude that enforcing it would not result in a miscarriage of

justice.

       For these reasons, we grant counsel’s motion to withdraw, enforce the appeal

waiver, and dismiss this appeal. We deny Defendant’s request for appointment of

new counsel.


                                           Entered for the Court


                                           Harris L Hartz
                                           Circuit Judge




                                           7